Case 2:16-cv-04676-JAK-SS Document 358 Filed 04/15/20 Page 1 of 3 Page ID #:10732


                                                                  JS-6
     1
     2
                                                                  4/15/2020
     3
     4
     5
     6
     7
     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10
    11   In Re: Adrian Rivera, et al.        Lead Case No.: 2:16-cv-04676-JAK-SS
    12
         ADRIAN RIVERA,                      JUDGMENT
    13
                      Plaintiff,
    14
    15   v.
    16
         REMINGTON DESIGNS, INC.,
    17
    18                Defendant.

    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:16-cv-04676-JAK-SS Document 358 Filed 04/15/20 Page 2 of 3 Page ID #:10733



     1         This case, LA CV16-04676-JAK-SSx: Adrian Rivera v. Remington
     2 Designs, Inc. was previously consolidated with cases LA CV16-04699: Adrian
     3 Rivera v. EMS Mind Reader, LLC; LA CV16-04753-JAK-SSx: Adrian Rivera v.
     4 Eko Brands, LLC et al.; LA CV16-04702-JAK-SSx: Adrian Rivera v. LaMi
     5 Products, Inc., et al.; LA CV16-04706-JAK-SSx: Adrian Rivera v. Solofill, LLC;
     6 and LA CV16-07943-JAK-SSx: Adrian Rivera v. LaMi Products, Inc.
     7 The Plaintiff in this case is Adrian Rivera. The remaining defendants are Eko
     8 Brands LLC (“Eko”) and Solofill LLC (“Solofill”) (collectively, “Defendants”).
     9         On April 1, 2020, the Court granted-in-part and denied-in-part Plaintiff’s
    10 Motion to Enforce Settlement Agreement. Therefore, judgment is entered as
    11 follows:
    12         1.    Plaintiff’s claim for patent infringement of U.S. Patent No.
    13 9,232,871 against Defendants is dismissed with prejudice.
    14         2.    Plaintiff’s claims for patent infringement of U.S. Patent No.
    15 9,232,872 against Defendants is dismissed with prejudice.
    16         3.    Plaintiff, including his successors or assigns, are enjoined from
    17 asserting U.S. patent numbers 9,232,871 or 9,232,872 against Defendants or
    18 those in privity with Defendants (including, without limitation, Defendants’
    19 agents, suppliers, manufacturers, and customers) at any time and with respect to
    20 all products imported, made, used, offered for sale, or sold at any time during
    21 any enforceable term of the 871 and 872 patents.
    22         4.    Defendants’ counterclaims for declaratory judgment of non-
    23 infringement and/or invalidity of U.S. Patent No. 9,232,871 are dismissed
    24 without prejudice.
    25         5.    Defendants’ counterclaims for declaratory judgment of non-
    26 infringement and/or invalidity of U.S. Patent No. 9,232,872 are dismissed
    27 without prejudice.
    28
Case 2:16-cv-04676-JAK-SS Document 358 Filed 04/15/20 Page 3 of 3 Page ID #:10734



     1        6.    Solofill’s counterclaims for patent misuse, inequitable conduct and
     2 unclean hands are dismissed without prejudice.
     3
     4        IT IS SO ORDERED.
     5
     6 Dated: April 15, 2020           _________________________________
                                            John A. Kronstadt
     7                                      United States District Judge
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
